                                                       LAW OFFICES OF

                                             ]rrrnrv        LTcFilMAN
                                                  II   EAST 44IH STREET
                                                         surTE 50t
                                              NEW YORK, NEW YORK IOOIT

JEFFREY LICHTMAN                                www jeff reylichtman. com
                                                                                                  PH: (212) sat-toor
JEFFREY EINHORN                                                                                    FX: (2t2) 58r-4999
JASON GOLDMAN


                                                        April i 5,2027

       BY ECF
       Hon. Joan M. Azrack
       United States District Judge
       Eastern District of New York
       100 FederalPlaza, Courtroom 1030
       Central Islip, New York 11722

                 Re: United States v. Vincent Trimarco. Jr., 17 CR 583 (JMA)

       Dear Judge Azrack:

               I am writing to respectfully request a 30-day adjoumment of defendant Vincent
      Trimarco's }i4ay 12,2021 sentencing and related briefing schedule. To briefly explain, I am in
      the process of gathering financial records for Mr. Trimarco's sentencing, which has been made
      difficult due to his accountant being otherwise busy with tax season, coupled with the ongoing
      pandemic. This material will be relevant to both our sentencing submission and my oral
      presentation - the financial records that I have requested date back to 2017,the period covering
      the charged conduct. The government, by AUSA Catherine Mirabile, has no objection to this
      request.

             Thank you for the Court's consideration on this matter. I remain available for a telephone
      conference on this application should Your Honor deem it necessary.



                                                        Respectfully submitted,




                                                        Jeffrey

      cc:       Catherine Mirabile, Esq.
                Michael Bushwack, Esq.
                Assistant United States Attorneys (by ECF)
